NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1371
                                      ___________

                                BARBARA A. GRIFFIN,
                                                 Appellant

                                            v.

                              U.S. POSTAL SERVICE
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 11-cv-01871)
                      District Judge: Honorable Stanley R. Chesler
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 7, 2012

            Before: CHAGARES, VANASKIE and BARRY, Circuit Judges

                              (Opinion filed: May 8, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

       It appears from her complaint and the accompanying documents that Barbara

Griffin was hired in the 1980s to work as a “manual clerk” in the United States Postal

Service (“USPS”). About twenty years into Griffin’s employment, USPS directed her to

begin “working the letter sorting machines on the evening shift.” Griffin felt this new
position was incompatible with her disability. On the advice of her labor union, Griffin

stopped reporting to work and requested that USPS provide her with a “light duty”

position. Because no such position was available, Griffin’s union advised her to seek

unemployment compensation. The State of New Jersey denied Griffin’s application for

unemployment benefits because she left USPS voluntarily and without documentation

that her job “either caused or aggravated [her] medical condition.”

       In April 2011, Griffin, proceeding pro se but not in forma pauperis, filed suit

against USPS in federal court. The complaint contained two allegations: (1) “When the

Post Office told the union to tell the employees to go home if they could not comply that

was out of line”; and (2) “I had a bid job that I was removed from and was to request a

light duty position, knowing there weren’t any L.D. positions available.” For relief

Griffin demanded “reinstatement” and “backpay.” Griffin paid the required filing fee and

was provided with a summons to fill out and serve on USPS. While it appears from

tracking information provided to the District Court that Griffin mailed something to

USPS in July 2011, it is not clear that it was her complaint and summons.

       The next entry on the District Court’s docket is a January 6, 2012 order of the

Clerk, titled “NOTICE OF CALL FOR DISMISSAL PURSUANT TO LOCAL RULE

41.1(a).” The order explained that, since it had “been pending for more than 120 days

without any proceeding having been taken therein,” Griffin’s lawsuit would “be

dismissed on 1/12/2012 AT 10:00 A.M. unless good cause is shown with the filing of an

affidavit before the return date.” The order explained further that “[i]f said affidavit has
                                              2
not been filed before the return date, counsel are required to appear before the Court, to

show good cause why this action should not be dismissed for lack of prosecution.”

       Griffin did not comply with the Clerk’s order, and her suit was dismissed without

prejudice by the District Court on January 24, 2012. The following day, Griffin

submitted essentially three versions of the same letter (one typed, one hand-written, and

one a combination of both) to the District Court. She did not acknowledge that her case

had been dismissed. Instead, she stated that she had returned to work with USPS in

September 2011. Despite getting her job back, Griffin made clear that her “wish is to be

made whole,” which, she explained, meant that USPS should compensate her for “All

wages lost,” “All annual,” and “All holidays.” She also asked that her “401k [be]

brought up to par.” Two weeks after submitting the letter to the District Court, Griffin

filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. See Wynder v. McMahon, 360 F.3d

73, 76 (2d Cir. 2004) (“We have jurisdiction to consider [a challenge to a Rule 41(b)

dismissal] because a dismissal without prejudice that does not give leave to amend and

closes the case is a final, appealable order . . . .”). We review for abuse of discretion a

District Court’s dismissal under Fed. R. Civ. P. 41(b) or, as was the case here, one of its

local counterparts. See Doe v. Megless, 654 F.3d 404, 411 (3d Cir. 2011).

       We will uphold the District Court’s decision on the ground that Griffin “refused to

proceed in accordance with the District Court’s orders.” Id. at 411; cf. Guyer v. Beard,

907 F.2d 1424, 1430 (3d Cir. 1990) (“[Plaintiff’s] position made adjudication of the case
                                              3
impossible. Therefore, any lesser sanction would not have furthered the interests of

justice.”). The District Court’s docket reveals that Griffin made no effort to prosecute her

case between the time she filed her complaint and the date her case was dismissed, a span

of almost ten months. In Griffin’s pro se brief she states that she “was not aware of the

fact that after winning my case I was suppose[d] to notify the courts.” Griffin does not

explain what case she “won” and we thus fail to grasp the significance of her statement.

       In any event, Griffin does not claim that she never received the January 6, 2012

order of the District Court Clerk, which should have put her on notice that her lawsuit

was in jeopardy of being dismissed. Griffin did not file an affidavit with the District

Court in order to excuse her failure to prosecute, nor did she appear before the District

Court on January 12, 2012, to do so. See Briscoe v. Klaus, 538 F.3d 252, 258 (3d Cir.

2008) (“[A] pro se plaintiff is responsible for his failure to attend a pretrial conference or

otherwise comply with a court’s orders.”). There is also no clear evidence that Griffin

ever served her complaint on USPS.

       Given these particular facts, it was not an abuse of discretion for the District Court

to dismiss Griffin’s case without prejudice for failure to prosecute. Accordingly, the

judgment of the District Court will be affirmed.




                                              4